Citation Nr: 1035823	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-40 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder (previously characterized as a convulsive 
disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.  

In August 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the St. 
Paul RO before the undersigned Veterans Law Judge (VLJ) sitting 
in Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The Board observes that a claim for loss of eye sight was 
perfected to the Board in a March 2010 Form 9.  However, in that 
Form 9, the Veteran stated that he never turned in a claim for 
eye sight, that his eye sight was fine, and that his claims were 
for hearing loss and tinnitus.  Additionally, the Veteran 
withdrew his claim for an increased rating for tinnitus during 
his August 2010 hearing.  Accordingly, the claims for an 
increased rating for tinnitus and for service connection for loss 
of eye sight are now withdrawn.  38 C.F.R. § 20.204.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for a 
convulsive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDING OF FACT

Bilateral hearing loss has not been shown to be causally or 
etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2008 with regard to the 
claim for service connection for bilateral hearing loss.  The 
letter addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in February 2009.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for bilateral hearing 
loss.  All available service treatment records as well as all 
identified VA and private medical records pertinent to the years 
after service are in the claims file and were reviewed by both 
the RO and the Board in connection with the Veteran's claim.  

A VA examination with respect to the claim for bilateral hearing 
loss was obtained in December 2008.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and post-service medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service and post-
service records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC, which informed them of the laws and regulations 
relevant to his claim for bilateral hearing loss.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, 
such as bilateral hearing loss, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service 
connection claims involving impaired hearing.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  The threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  The Veteran testified during his August 2010 
hearing that he has hearing loss as the result of acoustic trauma 
from firing antiaircraft guns during service without hearing 
protection.  He also testified that he noticed a decline in his 
hearing since his separation from service.  The Veteran testified 
that he did not receive any treatment for his hearing loss until 
2008.  

The service treatment records are absent for complaints, 
treatment, or diagnosis of hearing loss.  In this regard, his 
whispered voice scores were 15/15 bilaterally on his November 
1955 separation examination.  Accordingly, there was no showing 
of bilateral hearing loss during the Veteran's service.  

The first post-service record pertaining to the Veteran's claim 
was an audiogram administered during a May 1960 VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
x
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
x
10 (15)

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

(NOTE:  Prior to July 1, 1966, VA reported audiometric results in 
standards set forth by the American Standards Association (ASA).  
Prior to November 1, 1967, the service department reported 
audiometric results using ASA standards.  Those are the figures 
on the left of each column and are not in parentheses.  After the 
respective dates identified above, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.) 

No diagnosis of bilateral hearing loss was provided.  The 
examiner found essentially normal air conduction bilaterally.  
Importantly, although the Veteran reported complaints of itching 
in both ear canals, it was specifically noted that he had no 
complaints regarding his hearing.  

In December 2008, the Veteran underwent a VA examination in 
connection with his claim.  The examiner noted that the Veteran 
had normal hearing at the time of his May 1960 VA examination.  
The examiner also noted that the Veteran trained on the big guns 
with no hearing protection, had no occupational noise exposure, 
and had occasional noise exposure from hunting.  The diagnosis 
was mild to moderate sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural hearing loss in the 
left ear.  The examiner opined that given the normal hearing five 
years after his military separation as indicated by the May 1960 
VA examination report, the Veteran's current hearing loss is not 
caused by or a result of his military noise exposure.  

The Board affords the December 2008 VA examiner's opinion great 
probative value as it is based on a review of the Veteran's 
claims file and considered his contentions regarding the cause of 
his hearing loss.  Importantly, the audiologist specifically 
supported her conclusions based on the finding of normal hearing 
five years after the Veteran's separation from service.  The 
Board observes that the Veteran's 1960 audiometric readings fall 
within the normal range regardless of whether ASA or ISO-ANSI 
standards are considered, as his most severe audiometric reading 
was 15 decibels in his left ear using IS0-ANSI standards.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the 
threshold for normal hearing is 0 to 20 decibels and that 
defective hearing is characterized by hearing acuity which is 
greater than 20 decibels.)  Accordingly, the Board finds the 2008 
opinion probative.

The Board observes the Veteran's testimony that he has he has 
never been able to hear as well as he felt he should have been 
able to since his separation from service.  However, the Board 
does not find the Veteran's assertion made approximately 45 years 
after his separation from service to be persuasive.  In this 
regard, the Veteran reported to the May 1960 VA examination that 
he had no complaints related to his hearing, only related to 
itching ears.  Because the May 1960 VA examination was 
administered with a view towards ascertaining the then state of 
the Veteran's ears to include his hearing acuity, it is of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also Lilly's: An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rationale that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  Although the Veteran is competent to 
report that he did not hear as well as he thought he should have 
been able to since service, the Board affords the 1960 record 
indicating that he did not report hearing related complaints more 
probative value.  Accordingly, the Board does not find the 
Veteran's testimony that he has suffered from a decreased ability 
to hear since service to be persuasive.  Although the Veteran 
might sincerely believe that his bilateral hearing loss is 
related to service, he, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, although the Veteran has been shown to have a 
current diagnosis of bilateral hearing loss, the evidence does 
not reveal a nexus to his service.  Additionally, the evidence 
does not support service connection by a presumptive basis 
because there is no competent medical evidence showing that the 
Veteran's hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of his separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, 
service connection must be denied.  38 C.F.R. § 3.303.  




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

The Board observes that a remand is necessary to afford the 
Veteran proper notice for his claim for a seizure disorder.  The 
Board notes that the Veteran has been previously denied 
entitlement to service connection for a convulsive disorder many 
times.  Although the Veteran was provided with notice in October 
2008, the letter reflects that the last final denial of the claim 
was in December 1968.  However, the last final denial of the 
claim was in a February 1989 rating decision.  The Veteran should 
be informed that the claim has previously been denied because 
there is no showing of a convulsive/seizure disorder within one 
year after his separation from service and no evidence to relate 
his in-service head injury to the first diagnosis of a convulsive 
disorder in 1960.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board also observes the November 2008 statement that the 
Veteran's seizure disorder resolved in 1971.  Accordingly, the 
Veteran should be instructed to provide evidence of a current 
seizure disorder, or any residuals thereof.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be provided with a 
duty to notify and assist letter specific to 
his application to reopen his claim for 
entitlement to service connection for a 
seizure disorder.  The letter should contain 
the definition of new and material evidence 
as set forth in the current version of 
section 3.156(a) of VA regulations and inform 
him of what is necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous final denial of 
his claim in the February 1989 rating 
decision.  Specifically, the letter should 
note that the claim for a seizure disorder 
was previously denied because there is no 
showing of a convulsive/seizure disorder 
within one year after his separation from 
service and no evidence to relate his in-
service head injury to the first diagnosis of 
a convulsive disorder in 1960.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Moreover, 
the Veteran should be instructed to submit 
evidence of a current seizure disorder or any 
residuals thereof.  

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


